     Case 6:17-cv-06176-FPG-MWP Document 86 Filed 07/26/21 Page 1 of 3




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
________________________________________________

SILVON S. SIMMONS,

                    Plaintiff,                  NOTICE OF MOTION TO
                                                COMPEL DISCOVERY
      vs.
                                                17-CV-6176-FPG-MWP

JOSEPH M. FERRIGNO, II, SAMUEL
GIANCURSIO, MARK WIATER,
CHRISTOPHER MUSCATO, ROBERT
WETZEL, MICHAEL L. CIMINELLI,
JOHN DOES 1-20, CITY OF ROCHESTER,
SHOTSPOTTER, INC., SST, INC.,
JOHN DOES 21-30 and PAUL C. GREENE,

                      Defendants.
__________________________________________________

      PLEASE TAKE NOTICE that upon the annexed Affidavit of Charles F. Burkwit,

duly sworn to the 26th day of July, 2021, and the exhibits annexed thereto, and upon all

the pleadings and proceedings heretofore had herein, the undersigned will move this

Court before the Honorable Marian W. Payson, at the United States Courthouse, 100

State Street, Rochester, New York at a Motion Term hereof, on the ___ day of

_________________, 2021 at ____ o’clock in the _________noon of that day or as soon

thereafter as counsel may be heard, for an order pursuant to FRCP 37(a) compelling

Defendants Joseph M. Ferrigno, II, Samuel Giancursio, Mark Wiater, Christopher

Muscato, Robert Wetzel, Michael L. Ciminelli, John Does 1-20 and City of Rochester to

produce complete materials responsive to paragraphs 1 (dd) and 1 (ee) of Plaintiff’s First

Request For Production of Documents, Electronically Stored Information and Tangible

                                            1
     Case 6:17-cv-06176-FPG-MWP Document 86 Filed 07/26/21 Page 2 of 3




Things, compelling said Defendants to produce Defendants Joseph M. Ferrigno, II,

Michael L. Ciminelli, Officers Whitney Unrath, Michael DiMauro, Joseph Zampatori,

William Gallagher, Sergeant Kenneth Coniglio and a representative from the City of

Rochester’s Information Technology Department, one with knowledge of the Automated

Vehicle Locator System (AVLS) and the storage and retention of such data for City of

Rochester police vehicles, for their depositions upon oral examination, imposing

sanctions against the City Defendants and/or their counsel and awarding reasonable

expenses incurred including attorney’s fees caused by the refusal of the City Defendants

to comply with this Court’s October 13, 2020 Decision & Order, January 13, 2021 Order

and Amended Scheduling Order and May 26, 2021 Decision & Order pursuant to FRCP

16(f), 37(b)(2)(A) and (C), issuing an Amended Scheduling Order extending the Amended

Scheduling Order (Document 85) deadlines by 60 days pursuant to FRCP 16 (b)(4) and

for such other and further relief as the Court may deem just and proper; and

       PLEASE TAKE FURTHER NOTICE, that pursuant to Rule 7(a)(1) of the Local

Rules of this Court, the Plaintiff intends to file and serve reply papers and therefore,

pursuant to Rule 7(b)(2)(B), Defendants are required to serve responding papers, if any,

at least seven (7) days prior to the return date of this motion.

Dated: July 26, 2021
                                           BURKWIT LAW FIRM, PLLC


                                           s/Charles F. Burkwit
                                           Charles F. Burkwit, Esq.
                                           Attorney for Plaintiff Silvon S. Simmons
                                           16 East Main Street, Suite 450
                                           Rochester, New York 14614
                                           (585) 546-1588
                                           burkwitesq@aol.com


                                              2
      Case 6:17-cv-06176-FPG-MWP Document 86 Filed 07/26/21 Page 3 of 3




TO:   TIMOTHY R. CURTIN
      CORPORATION COUNSEL
      John M. Campolieto, Esq., of counsel
      Attorneys for Defendants Joseph M. Ferrigno, II,
      Samuel Giancursio, Mark Wiater, Christopher
      Muscato, Robert Wetzel, Michal L. Ciminelli,
      John Does 1-20 and City of Rochester
      City Hall Room 400A, 30 Church Street
      Rochester, New York 14614-7741
      (585) 428-7410
      john.campolieto@cityofrochester.gov

      BARCLAY DAMON, LLP
      Paul A. Sanders, Esq.
      Attorneys for Defendants Shotspotter, Inc.
      SST, Inc. and Paul C. Green
      2000 Five Star Bank Plaza
      100 Chestnut Street
      Rochester, New York 14604
      (585) 295-4426
      PSanders@barclaydamon.com

      LAW OFFICES OF JORDAN TRENT JONES
      Jordan Trent Jones, Esq., of counsel to Barclay Damon, LLP
      2268 Westborough Blvd., Suite 302
      South San Francisco, California 94080
      (415) 418-0380
      jtjones@jtrentloneslaw.com

      KILPATRICK TOWNSEND & STOCKTON, LLP
      Benjamin M. Kleinman, Esq., of counsel
      to Barclay Damon, LLP
      Two Embarcadero Center, Suite 1900
      San Francisco, California 94111
      (415) 576-0200
      bkleinman@kilpatricktownsend.com




                                          3
